Lula B. Holliman and Allen G. Holliman v. NationsBank of Texas, N.A.















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-218-CV

     LULA B. HOLLIMAN
     AND ALLEN G. HOLLIMAN,
                                                                         Appellants
     v.

     NATIONSBANK OF TEXAS, N.A.,
                                                                         Appellee
 

From the 85th District Court
Brazos County, Texas
Trial Court # 47,040-85
                                                                                                                
                                                                                                            
MEMORANDUM OPINION
                                                                                                                
   
      NationsBank of Texas sued Lula B. and Allen G. Holliman in Brazos County.  The Bank
alleged that the Hollimans defaulted on a promissory note.  The Bank filed a motion for
summary judgment which the trial court granted.
      The Hollimans filed a notice of appeal on July 14, 1999.  The clerk’s record was filed on
August 27, 1999.  The reporter’s record was filed on October 22, 1999.  Thus, the Hollimans’
brief was due on November 21, 1999.  Tex. R. App. P. 38.6(a).  No brief was filed.  On
November 23, 1999, the Court was notified by letter that the summary judgment order which
was the subject of the appeal had not been severed from the remaining third party claims.  The
Hollimans attached a copy of their motion to sever to the letter.  In January of 2000, the
Hollimans asked this Court to defer proceeding in the appeal until the trial court granted the
severance.
      It has been over five months since the Court has had any communication from either party
regarding the status of the motion to sever.  We notified the Hollimans of this lack of
communication by letter on May 18, 2000, and warned them that the appeal may be dismissed
for want of prosecution unless we received a status report within ten days from the date of the
letter.  Id. 42.3, 44.3.  To date, we have not received a status report or any other
communication from either party.  
      Therefore, this cause is dismissed for want of prosecution.  Tex. R. App. P. 42.3 (a).

                                                             PER CURIAM


Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed July 5, 2000
Do not publish